Citation Nr: 1523508	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-26 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) and amnesiatic disorder due to acute demyelinating encephalomyelitis.

2.  Entitlement to an increased initial compensable evaluation prior to July 30, 2013 and in excess of 10 percent thereafter for right hip limitation of extension of the thigh.

3.  Entitlement to an increased initial compensable evaluation for right hip impairment of the thigh.

4.  Entitlement to an increased initial compensable evaluation of right hip strain.

5.  Entitlement to an increased initial evaluation in excess of 40 percent for urinary incontinence.

6.  Entitlement to an increased initial compensable evaluation for erectile dysfunction.

7.  Entitlement to an increased initial evaluation in excess of 10 percent for hyperreflexia of the left upper extremity.

8.  Entitlement to an increased initial evaluation in excess of 10 percent for hyperreflexia of the right upper extremity.

9.  Entitlement to an increased initial evaluation in excess of 10 percent prior to July 30, 2013 and in excess of 20 percent thereafter for hyperreflexia of the left lower extremity.

10.  Entitlement to an increased initial evaluation in excess of 10 percent prior to July 30, 2013 and in excess of 20 percent thereafter for hyperreflexia of the right lower extremity.

11.  Entitlement to an increased initial evaluation in excess of 10 percent for lumbosacral strain.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 2011 to September 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement (NOD) in July 2012.  A statement of the case (SOC) was issued in August 2013 and November 2013. The Veteran perfected his appeal with the timely submission of a VA Form 9 in September 2013 and November 2013. 

In an August 2013 rating decision, the RO increased the evaluations for the Veteran's right hip limitation of extension of the thigh from 0 percent to 10 percent effective July 30, 2013; for the hyperreflexia of the left lower extremity from 10 percent to 20 percent effective July 30, 2013; and for the hyperreflexia of the left lower extremity from 10 percent to 20 percent effective July 30, 2013.  It is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As higher evaluations are available for the Veteran's claimed conditions, the appeal accordingly remains in controversy.

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran was denied a claim for TDIU in an August 2013 rating decision and, although he has not specifically appealed that decision, has continued to indicate via his submissions that he cannot work due to his service-connected conditions in conjunction with one another. The Board has therefore added a TDIU claim to the caption page.  Further development is needed to properly adjudicate the TDIU claim as discussed below.

The Board notes that the Veteran submitted new medical evidence that had not been previously reviewed by the Agency of Original Jurisdiction (AOJ) in May 2015.  Although this evidence did not require such, as his appealed claims were perfected after February 2, 2013, in accordance with Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)), the Veteran submitted a signed waiver of AOJ review.  

A review of the Veteran's electronic claims file revealed nothing further pertinent to the present appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain the Veteran's outstanding Social Security Administration (SSA) records.

A remand is required to obtain the Veteran's SSA records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from Federal agencies, such as relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The claims file shows that the Veteran applied for SSA benefits in 2012, but it does not contain any indication of an official decision or other associated medical records.  Rather, records printed out from a compact disc show an application for benefits.  Thereafter, the April 2014 private vocational opinion indicates that the Veteran "has a pending application for Social Security Disability benefits."  As such, remand is required to obtain the SSA records.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain all medical records associated with any claim for disability benefits. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and documented for the record. Notice must be provided to the Veteran and his representative. The notice must contain the identity of the records, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, and notice that the Veteran may provide alternative forms of evidence.  Associate all documents obtained with the claims file.

2. After completing the above action, the claims must be readjudicated to include consideration of the April 2014 private vocational opinion.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




